Title: To Benjamin Franklin from ——— Massieu, 11 June 1778
From: Massieu, ——
To: Franklin, Benjamin



Sir,
Caën, June the 11th. 1778.
I wrote in the beginning of Aprill to my friend M. Deane, a letter concerning a Gentleman formerly of this Place, M. Dumesnil de St. Pierre, who was kill’d about two or three years ago in the Service of the Congress, and of whose death some autentic certificate or any other legal Voucher, is wanted to enable his widow and his daughter to settle his affairs with his creditors; but fearing that in the hurry of his departure, M. Deane who has not answer’d me, may have forgot the Subject of my letter, I take the liberty to beg the same favour of you.
I cannot better expose to you Sir, the Particulars of my Request, than by Sending you the following extract of my letter to M. Deane, whereby you will easily perceive the necessity of the Voucher demanded, and the Justice of granting it. This and the generous disposition which I have remark’t in you when I had the Pleasure of seeing you in Paris at my friends and Relations MM. Tourton and Elie de Beaumont, persuades me that you will take the first opportunity to order in America the sending of such a Voucher to the relief of an esteemable and well deserving family whom you will fill with gratitude while you will ascertain their tranquillity.
I take this opportunity to beg you will agreé my most sincere thanks for your oblidging reception and good offices to M. Perree Capn. of the Esmangart of Granville whom I had recommand’d to M. Deane, and who shall sail within this month for some of the Southern Ports of the united States. I am with much truth and Respect Sir, Your most humble and obedient Servant
Massieu.


P.S. I beg you will honour me with an answer that I may know whether I can depend on your demanding the said certificate, or whether I must take some other mean of Procuring it.



Extract of my letter to Silas Deane Esqr.
“I was formerly brought up with a gentleman of this Province, of noble birth and very well allied, who thro’ some ill management of his fortune was oblidg’d about 11. years ago to desert this Country, leaving his wife and an only Daughter, and to retire in Carolina where he attain’d some success; but taking part in the present strife, he unhappily fell in the Service of the Congress in an Expédition against the savages of the back-settlements, as I have been assur’d by M. Galvan during his stay at Paris.
“This Gentleman was John Lewis Dumesnil Esqr. Lord of St. Pierre, or as you may better have it in french, Messire Jean Louis Dumesnil Ecúyer Sieur de St. Pierre originaire de la Parroisse de St. Pierre Dumont en basse Normandie proche d’Isigny, Diocese et Eléction de Baieux, né dans la dite Parroisse en 1727 ou 1728, habitant depuis 1767 ou environ a la nouvelle Bordeaux dans la Caroline sur la Riviere de savannah. En 1769 il êut un Poste dans cette Colonie; en 1772 il recut du Roy d’angleterre des patentes qui lui accordaient un étendue de terrein pour cultiver la Vigne et même une medaille d’or pour en avoir commencé l’entreprise.
“Such are the Particulars which have been deliver’d to me by his relations, whereby you see that he settled at new Bordeaux about the year 1767 and had in 1772 a grant of a certain quantity of lands in the said Colony.
“M. Galvan told me, that having honourably sided with and serv’d the Congress, he was persuaded, that it would be possible to recover the Value of his lands in favour of his Only daughter; but this is not yet the Subject of my demand.
“The uncertainty of this Gentleman’s death has put the greatest trouble in his affairs and absolutely hindered the Widow, the Daughter and the creditors to come to any legal Settlement of their mutual interest. The Only means to Procure them this advantage would be the recovery of a legal certificate of his death, such as we call in french un Extrait mortuaire, or any other autentic Voucher us’d in the Province of Carolina according to the laws and Customs of the Country.
“Now, Sir, I beg that thro’ your own and Dr.’s franklin’s interest you will be so good to procure me the said Certificate or Voucher, in a legal form, and to demand it by duplicate forward’d by different ships so that if the one should miscarry, the other might come to hand. I make no doubt but that you Sir, and the Congress it self, will fain order the necessary search and éxpedition of that Piece as an acknowledgement of the late man’s Services and a just debt to his family. If it occasion’s any costs I will readily reimburse them &ca.”

 
Endorsed: Massieu Concg M. de St Pierre
